 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13
     CHARLENE L. BALLARD,                           )   CIVIL NO. 2:18-cv-01940-DMC
14                                                  )
            Plaintiff,                              )   ORDER ON STIPULATION TO
15                                                  )   VOLUNTARY REMAND PURSUANT
            v.
                                                    )   TO SENTENCE FOUR OF 42 U.S.C. §
16   NANCY A. BERRYHILL,                            )   405(g) AND TO ENTRY OF JUDGMENT
     Acting Commissioner of Social Security,        )
17                                                  )
            Defendant.                              )
18                                                  )
                                                    )
19
20        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
21   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
22   IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
23   Security for further proceedings consistent with the terms of the Stipulation to Remand.
24
25   Dated: January 30, 2019
                                                        ____________________________________
26                                                      DENNIS M. COTA
                                                        UNITED STATES MAGISTRATE JUDGE
27
28


                                     [PROPOSED] ORDER TO REMAND
